


Exhibit 10.1
Deutsche Bank


Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London EC2N 2DB
Telephone: 44 20 7545 8000


c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500


Internal Reference: 639313
Opening Transaction
To:
Radian Group Inc.
1601 Market Street
Philadelphia, PA 19103
Re:
Accelerated Stock Buyback
Date:
June 18, 2015



DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).
This master confirmation (this “Master Confirmation”), dated as of June 18, 2015
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Deutsche Bank AG,
London Branch (“Seller” or “Deutsche”), with Deutsche Bank Securities Inc.
acting as agent, and Radian Group Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
(collectively, the “Trade Documents”) together shall constitute a “Confirmation”
as referred to in the Agreement specified below.
Chairman of the Supervisory Board: Dr. Paul Achleitner.


 Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.


Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin - Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.









--------------------------------------------------------------------------------




The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. The Trade Documents evidence a complete binding agreement between
Counterparty and Seller as to the subject matter and terms of each Transaction
to which the Trade Documents relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
The Trade Documents supplement, form a part of, and are subject to an agreement
in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if Seller and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency).
The Transactions shall be the sole Transactions under the Agreement and shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates. If there exists any ISDA Master
Agreement between Seller and Counterparty or any confirmation or other agreement
between Seller and Counterparty pursuant to which an ISDA Master Agreement is
deemed to exist between Seller and Counterparty, then notwithstanding anything
to the contrary in such ISDA Master Agreement, such confirmation or agreement or
any other agreement to which Seller and Counterparty are parties, the
Transactions shall not be considered Transactions under, or otherwise governed
by, such existing or deemed ISDA Master Agreement and any Event of Default or
Termination Event of any Transaction or the Agreement shall not, by itself, give
rise to any right or obligation under any such other agreement or deemed
agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern the Trade Documents, except as expressly modified herein or in the other
Trade Documents.
If, in relation to any Transaction to which the Trade Documents relate, there is
any inconsistency between the Agreement, this Master Confirmation, the relevant
Supplemental Confirmation and the Equity Definitions, the following will prevail
for purposes of such Transaction in the order of precedence indicated: (i) such
Supplemental Confirmation; (ii) this Master Confirmation; (iii) the Agreement;
and (iv) the Equity Definitions. For the avoidance of doubt, except to the
extent of an express conflict, the application of any provision of the
Agreement, the Trade Documents and the Equity Definitions shall not be construed
to exclude or limit the application of any other provision of the Agreement, the
Trade Documents or the Equity Definitions.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the other Trade Documents
relating to any Transaction, shall govern such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
Deutsche Bank AG, London Branch

Shares:
The common stock, par value $0.001 per share, of Counterparty (Ticker: RDN)

Exchange:
The New York Stock Exchange

Related Exchange(s):
All Exchanges

Prepayment/Variable
Obligation:
Applicable



Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.





--------------------------------------------------------------------------------




Valuation:
VWAP Price:
For any Exchange Business Day, the New York Stock Exchange Rule 10b-18 Volume
Weighted Average Price per Share for the regular trading session of the
Exchange, as published on Bloomberg page “RDN UN <equity> AQR SEC” (or any
successor thereto) at 8:00 a.m. New York time on the following Exchange Business
Day, subject to “Valuation Disruption” below, or if such price is not so
reported on such Exchange Business Day for any reason or is, in the Calculation
Agent’s discretion, manifestly incorrect on any given day, the Calculation Agent
may use a commercially reasonable alternate means of calculating such VWAP Price
on such day.

Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price
Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
The period from, and including, the Calculation Period Start Date to, and
including, the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation, to
be the first Exchange Business Day immediately following the Trade Date, subject
to postponement as provided in “Valuation Disruption” below.

Termination Date:
For each Transaction, the Scheduled Termination Date; provided that Seller shall
have the right, from time to time, to designate any Exchange Business Day (which
shall not be after the Scheduled Termination Date) to be a Termination Date (the
“Accelerated Termination Date”) with respect to (x) any portion of the
Prepayment Amount for such Transaction, provided that the aggregate percentage
of the original Prepayment Amount for such Transaction as to which an
Accelerated Termination Date has been designated shall not exceed the
then-current Maximum Acceleration Percentage for such Transaction or (y) on or
after the First Acceleration Date, all or any portion of the Prepayment Amount
for such Transaction as to which an Accelerated Termination Date has not
previously been designated (in each case of clause (x) or (y), such accelerated
Prepayment Amount, the “Accelerated Amount”), in each case, by delivering notice
to Counterparty of any such designation prior to the Acceleration Notice
Deadline (as specified, with respect to each Transaction, in the relevant
Supplemental Confirmation). If Seller designates an Accelerated Termination Date
with respect to less than all of the Prepayment Amount, then upon the occurrence
of such Accelerated Termination Date, the Transaction shall be considered two
Transactions with terms identical to those of the original Transaction, except
that (1) the first such resulting Transaction (the “Accelerated Transaction”)
shall have (x) a Prepayment Amount equal to the Accelerated Amount, (y) a number
of Initial Shares and a Delivered Number, rounded to the nearest whole number,
equal to the corresponding number for the original Transaction multiplied by a
fraction the numerator of which is the Accelerated Amount and the denominator of
which is the Prepayment Amount for the original Transaction and (z) a
Termination Date occurring on such Accelerated Termination Date and (2) the
second such resulting Transaction (the “Remaining Transaction”) shall have (x) a
Prepayment Amount equal to the Prepayment Amount for the original Transaction
minus the Accelerated Amount and (y) a number of Initial Shares (if any) and a
Delivered Number equal to the corresponding number for the original Transaction
minus the corresponding number for the Accelerated Transaction. For the
avoidance of doubt, following settlement of the Accelerated Transaction, the
Remaining Transaction shall be treated for all purposes as the sole Transaction
hereunder and may be subject to a further Accelerated Termination Date as set
forth above. Any notice to be delivered by Seller of an Accelerated Termination
Date pursuant to the foregoing shall specify an Accelerated Amount, if
applicable.

Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.





--------------------------------------------------------------------------------




Maximum Acceleration
Percentage:
For each Transaction, as set forth in the related Supplemental Confirmation.

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period, Share Termination Valuation Period or Settlement Valuation
Period” after the word “material,” in the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone any one or
more of the Scheduled Termination Date and the Calculation Period Start Date, or
(ii) in the Share Termination Valuation Period or the Settlement Valuation
Period, the Calculation Agent may extend the Share Termination Valuation Period
or Settlement Valuation Period. The Calculation Agent may also determine whether
(i) such Disrupted Day is a Disrupted Day in full, in which case the VWAP Price
or value of Share Termination Delivery Units, as applicable, for such Disrupted
Day shall not be included for purposes of determining the Forward Price, Share
Termination Unit Price or the Settlement Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case (x) the VWAP Price
or value of Share Termination Delivery Units, as applicable, for such Disrupted
Day shall be determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares or based on transactions in the Share Termination
Delivery Units, as applicable, on such Disrupted Day taking into account the
nature and duration of such Market Disruption Event and (y) in the case of a
Disrupted Day during the Calculation Period or a Settlement Valuation Period,
the Calculation Agent shall determine any Forward Price or Settlement Price
based on an appropriately weighted average instead of the arithmetic average
described in the definition thereof. Any Scheduled Trading Day on which the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed to be a Disrupted Day in full.
The occurrence of a Disrupted Day during the Calculation Period, the Share
Termination Valuation Period or the Settlement Valuation Period, as the case may
be, and on each of the nine immediately following Scheduled Trading Days will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and all Transactions hereunder as the Affected Transactions.
Settlement Terms:    
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that Seller does not, and shall not, make the agreement
or the representations solely related to the restrictions imposed by applicable
securities laws set forth in Section 9.11 of the Equity Definitions with respect
to any Shares delivered by Seller to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply. Notwithstanding anything to the contrary
herein or in the Equity Definitions, if the Number of Shares to be Delivered
exceeds 16,000,000 Shares (the “Specified Number of Shares” and such excess, the
“Excess Share Number”), then, in lieu of delivery of the full Number of Shares
to be Delivered, Counterparty may elect no later than the first Exchange
Business Day following the Termination Date, if it represents and warrants to
Seller in writing on the date it notifies Seller of such election that, as of
such date, it is not aware of any material non-public information concerning
Counterparty or the Shares and is making such election in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
for settlement to consist of the Specified Number of Shares plus cash in an
amount equal to the Partial Cash Settlement Amount, in which case (i) a number
of Shares equal to the Excess Share Number shall be sold by Seller pursuant to





--------------------------------------------------------------------------------




the conditions and procedures set forth under Section 3 or 4 (at Counterparty’s
option) of Annex A hereto mutatis mutandis (as if such Shares were Registered
Settlement Shares or Unregistered Settlement Shares that had been delivered by
Counterparty to Seller), (ii) the “Partial Cash Settlement Amount” shall be the
Net Proceeds generated by such sale, and (iii) Seller shall be obligated to
deliver the Specified Number of Shares to Counterparty on the Settlement Date
and pay the Partial Cash Settlement Amount to Counterparty promptly following
Seller’s receipt of such Net Proceeds.
Number of Shares
to be Delivered:
For each Transaction, a number of Shares equal to (a) (i) the Prepayment Amount
divided by (ii) the Divisor Amount minus (b) the number of Shares (the
“Delivered Number”) delivered by Seller pursuant to “Initial Share Delivery”
below, if applicable.

Divisor Amount:
For each Transaction, the Forward Price minus the Forward Price Adjustment
Amount.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
For each Transaction for which the number of Initial Shares is greater than zero
(0) Shares, on each Initial Share Delivery Date, Seller shall deliver a number
of Shares equal to the Initial Shares (or, in the case of multiple Initial Share
Delivery Dates, the relevant portion thereof) to Counterparty in accordance with
Section 9.4 of the Equity Definitions, with each such Initial Share Delivery
Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date(s):
For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as the
Calculation Agent determines appropriate to account for the economic effect on
the Transaction of such postponement.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter, if (i) such dividend or
distribution is not a dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions and (ii) in the
case of a cash dividend or distribution, the amount per Share of such cash
dividend or distribution, taken together with the amount of all previous cash
dividends or distributions with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:
Calculation Agent Adjustment





--------------------------------------------------------------------------------




Extraordinary Events:
Consequences of
Merger Events:    
(a)
Share-for-Share:        Modified Calculation Agent Adjustment

(b)
Share-for-Other:        Cancellation and Payment

(c)
Share-for-Combined:    Component Adjustment

Tender Offer:    Applicable
Consequences of
Tender Offers:    
(a)
Share-for-Share:        Modified Calculation Agent Adjustment

(b)
Share-for-Other:        Modified Calculation Agent Adjustment

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment



Consequences of
Acquisition
Announcement Events:
Seller may elect, in its sole discretion, without prejudice to Sections 7 and 8
below, that the consequences set forth in Section 12.3(d) of the Equity
Definitions shall apply to any Acquisition Announcement Event; provided that,
for this purpose, references in Section 12.3(d) of the Equity Definitions to
“Tender Offer” shall be replaced by references to “Acquisition Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“Acquisition Announcement Date”.  An Acquisition Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable.

Acquisition Announcement
Event:
The occurrence of an Acquisition Announcement Date in respect of a potential
Acquisition Transaction (as defined in Section 8 below).

Acquisition Announcement
Date:
The date of the first public announcement of an event that, if consummated,
would result in an Acquisition Transaction, or any publicly announced change or
amendment to such potential Acquisition Transaction (including an announcement
of the abandonment thereof).

Provisions Applicable to
Merger Events and
Tender Offers:
The consequences set forth opposite “Consequences of Merger Events” or
“Consequences of Tender Offers” above shall apply upon the occurrence of a
Merger Event or Tender Offer regardless of whether such Merger Event or Tender
Offer relates to an Acquisition Announcement Date for which an adjustment has
been made pursuant to “Consequences of Acquisition Announcement Events” above,
without duplication of any such adjustment.

Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.





--------------------------------------------------------------------------------




Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the word “Shares” with “Hedge
Positions”; (ii) adding the phrase “or public announcement of” immediately after
the phrase “due to the promulgation of or” in the third line thereof and adding
the phrase “formal or informal” before the word “interpretation” in the same
line and (iii) adding the words “(including, for the avoidance of doubt and
without limitation, adoption or promulgation of new regulations authorized or
mandated by existing statute)” after the word “regulation” in the second line
thereof.

(b)
Hedging Disruption:     Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) adding
immediately following the words “equity price risk” in the third and fourth
lines thereof the words “, volatility risk, interest rate risk, legal risk and
dividend risk” and (b) inserting the following phrase at the end of such
Section: “For the avoidance of doubt, any such transactions or assets referred
to in phrases (A) or (B) above must be available on commercially reasonable
pricing terms.”; and

(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

(c)
Increased Cost of Hedging:    Applicable; provided that Section 12.9(a)(vi) of
the Equity Definitions is hereby amended by adding immediately following the
words “equity price risk” in the fifth line thereof the words “, volatility
risk, interest rate risk, legal risk and dividend risk”.

(d)
Failure to Deliver:    Applicable

(e)
Insolvency Filing:    Applicable

(f)
Loss of Stock Borrow:    Applicable, it being understood that the rate to borrow
Shares shall be determined by reference to the terms of a commercially
reasonable share borrowing arrangement and without regard to the Hedging Party’s
cost of funding in connection with such borrowings.

Maximum Stock Loan Rate:    200 basis points per annum
(g)
Increased Cost of Stock Borrow:    Applicable, it being understood that the rate
to borrow Shares shall be determined by reference to the terms of a commercially
reasonable share borrowing arrangement and without regard to the Hedging Party’s
cost of funding in connection with such borrowings.

Initial Stock Loan Rate:    25 basis points per annum
Hedging Party:    Seller
Determining Party:    Seller
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Seller may elect
for Section 6 of the Agreement to apply to such Affected Transaction(s).

Each of the following shall constitute an Additional Termination Event with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions: (i) the





--------------------------------------------------------------------------------




declaration by the Issuer of any Extraordinary Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period,
(ii) the declaration by the Issuer of any dividend or distribution (other than
an Extraordinary Dividend) for which the ex-dividend date occurs during the
Relevant Dividend Period (as defined below) and is prior to the relevant
Scheduled Ex-Dividend Date (as determined by the Calculation Agent), or (iii)
the Issuer announces any change to the frequency of its regular dividend
payments or expected regular dividend payments.
Scheduled Ex-Dividend Dates:
For each Transaction, as set forth in the related Supplemental Confirmation.

Relevant Dividend Period:    The period from and including the Calculation
Period Start Date, to and including the Relevant Dividend Period End Date.

Relevant Dividend Period
End Date:
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:        Applicable


Seller Payment Instructions:
Bank: Bank of New York

ABA#: 021-000-018
Acct No.: 8900327634
Beneficiary: Deutsche Bank Securities Inc.
    


Counterparty’s Contact Details
for Purpose of Giving Notice:
To be provided by Counterparty

    
Seller’s Contact Details for
Purpose of Giving Notice:
Deutsche Bank Securities Inc.

60 Wall Street
New York, NY 10005
Attention: Paul Stowell
Telephone: 212-250-6270
Email: paul.stowell@db.com


With a copy to:


Attention: Spencer Cherniak
Telephone: 212-250-7720
Email: spencer.cherniak@db.com


And email notification to the following address:
    
charles.nail@db.com


Calculation Agent:
Seller; provided that, following the occurrence and during the continuation of
an Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect
to which Seller is the Defaulting Party, Counterparty shall have the right to
select a leading dealer in the market for U.S. corporate equity derivatives
reasonably acceptable to Seller to replace Seller as Calculation Agent, and the
parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent.





--------------------------------------------------------------------------------




2.
Additional Mutual Representations, Warranties and Covenants.

(a)Eligible Contract Participant. In addition to the representations, warranties
and covenants in the Agreement, each party represents, warrants and covenants to
the other party that it is an “eligible contract participant”, as defined in the
U.S. Commodity Exchange Act (as amended), and is entering into each Transaction
hereunder as principal (and not as agent or in any other capacity, fiduciary or
otherwise) and not for the benefit of any third party.
(b)Accredited Investor and Qualified Institutional Buyer. Each party
acknowledges that the offer and sale of each Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof. Accordingly, each party
represents and warrants to the other that (i) it has the financial ability to
bear the economic risk of its investment in each Transaction and is able to bear
a total loss of its investment and (ii) it is an “accredited investor” as that
term is defined under Regulation D under the Securities Act.
3.Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Seller that:
(a)The purchase of Shares by Counterparty from Seller pursuant to, and
Counterparty’s entry into, each Transaction will not violate Rule 13e-1 or
Rule 13e-4 under the Exchange Act.
(b)It is not entering into any Transaction, and will not make any settlement
election hereunder, (i) on the basis of, and is not aware of, any material
non-public information with respect to Counterparty or the Shares, (ii) in
anticipation of or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer or (iii) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares).
(c)Each Transaction (A) has been approved by its Board of Directors and publicly
announced or (B) is being entered into pursuant to a publicly-disclosed Share
buy-back program that has been approved by its Board of Directors and its Board
of Directors has approved the use of one or more accelerated share repurchase
transactions to effect the Share buy-back program.
(d)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Seller is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including, but not limited to, ASC Topic 260, Earnings Per Share, ASC
Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities
from Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity.
(e)As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(f)Counterparty shall report each Transaction to the extent required under the
Exchange Act and the rules and regulations thereunder.
(g)Counterparty will not engage in a “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of the Shares or of any security for which
the Shares are a “reference security” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction. “Regulation M Period” means, for any Transaction,
(i) the Relevant Period (as defined below) and (ii) the Share Termination
Valuation Period, if any, and the Settlement Valuation Period, if any, for such
Transaction and, in the case of this clause (ii), the first Exchange Business
Day following the end of the relevant period. “Relevant Period” means, for any
Transaction, the period commencing on the Calculation Period Start Date for such
Transaction and ending on the earlier of (x) the Scheduled Termination Date and
(y) the last Additional Relevant Day (as specified in the related Supplemental
Confirmation) for such Transaction, or such earlier day as elected by Seller and
communicated to Counterparty on such day (or, if later, the First Acceleration
Date without regard to any acceleration thereof pursuant to “Special Provisions
for Acquisition Transaction Announcements” below).




--------------------------------------------------------------------------------




(h)As of the Trade Date, the Prepayment Date, each Initial Share Delivery Date
(if applicable), any Cash Settlement Payment Date, any Share Termination Payment
Date, any Settlement Method Election Date, any date on which Counterparty
delivers a Notice of Share Termination and any Settlement Date for each
Transaction, Counterparty is not, and will not be, “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase a number of Shares with a value equal to the Prepayment Amount in
compliance with the laws of the jurisdiction of Counterparty’s incorporation.
(i)Counterparty is not, and after giving effect to any Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
(j)Counterparty has not entered, and will not enter, into any share repurchase
transaction (including, without limitation, any agreements similar to the
Transactions described herein), or any derivative unwind agreement or amendment
of a derivative transaction, where any initial hedge period, initial period,
calculation period, relevant period, settlement valuation period, unwind period
or adjustment period (each however defined) in such other transaction will
overlap at any time (including as a result of extensions in such initial hedge
period, initial period, calculation period, relevant period, settlement
valuation period, unwind period or adjustment period as provided in the relevant
agreements) with any Relevant Period or, if applicable, any Settlement Valuation
Period under this Master Confirmation, or any hedge or hedge unwind purchases of
Shares would otherwise reasonably be expected to be made by the counterparty
thereunder during any Relevant Period or Settlement Valuation Period hereunder.
In the event that the initial hedge period, initial period, relevant period,
calculation period, settlement valuation period, unwind period or adjustment
period in such other transaction or unwind agreement or amendment overlaps with,
or any purchases of Shares would otherwise reasonably be expected to be made by
the counterparty thereunder during, any Relevant Period or, if applicable, or
Settlement Valuation Period under this Master Confirmation as a result of any
postponement of the Scheduled Termination Date or extension of the Settlement
Valuation Period pursuant to “Valuation Disruption” above or any analogous
provision in such other transaction, Counterparty shall promptly amend such
share repurchase or other derivative transaction or unwind agreement to avoid
any such overlap.
(k)Counterparty received on or prior to the Trade Date a letter from Deutsche
regarding FINRA Rule 5320 and does not object to the practices described in such
letter.
4.Regulatory Disruption. In the event that Seller concludes, in its reasonable
discretion and based on advice of counsel, that it is appropriate with respect
to any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Seller), for it to refrain from or
decrease any market activity relating to the Transaction on any Scheduled
Trading Day or Days during the Calculation Period or, if applicable, the Share
Termination Valuation Period or the Settlement Valuation Period, Seller may by
written notice to Counterparty elect to deem that a Market Disruption Event has
occurred and will be continuing on such Scheduled Trading Day or Days; provided
that any Disrupted Day resulting from a Regulatory Disruption solely on account
of such policies or procedures shall be deemed to be a Disrupted Day in full.
Seller shall subsequently notify Counterparty in writing promptly following
Seller’s reasonable determination in good faith and upon the advice of counsel
that it may resume its market activity. Seller shall not be required to
communicate to Counterparty the reason for Seller’s exercise of its rights
pursuant to this provision if Seller reasonably determines in good faith and
upon the advice of counsel that disclosing such reason may result in a violation
of any legal, regulatory, or self-regulatory requirements or related policies
and procedures (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by Seller).
5.10b5-1 Plan. Counterparty represents, warrants and covenants to Seller that:
(a)Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty and Seller each acknowledges that it is the intent
of the parties that each Transaction entered into under this Master Confirmation
comply with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1
and each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).
(b)Counterparty will not seek to control or influence Seller’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Seller’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.
(c)Counterparty acknowledges and agrees that any amendment, modification, waiver
or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment




--------------------------------------------------------------------------------




or termination of a “plan” as defined in Rule 10b5-1(c). Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification or
waiver shall be made at any time at which Counterparty or any officer, director,
manager or similar person of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.
6.Counterparty Purchases. Counterparty (or any “affiliated purchaser” as defined
in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not, without the
prior written consent of Seller, directly or indirectly purchase any Shares
(including by means of a derivative instrument or derivative unwind agreement or
amendment), listed contracts on the Shares or securities that are convertible
into, or exchangeable or exercisable for, Shares (including, without limitation,
any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any
Relevant Period or, if applicable, the Share Termination Valuation Period or the
Settlement Valuation Period, except through Seller and except for Shares to be
delivered to Counterparty by Morgan Stanley & Co. International plc in
connection with settlement of partial termination of call option transactions
dated November 8, 2010 and November 10, 2010; provided that Counterparty does
not reasonably expect that such partial termination will result in any purchases
of Shares, listed contracts on the Shares or securities convertible into, or
exchangeable or exercisable for, Shares during any of the foregoing periods.
7.Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
(a)Counterparty agrees that it:
(i)will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Share Termination Valuation Period or
the Settlement Valuation Period for any Transaction make, or permit to be made
(to the extent within Counterparty’s control), any public announcement (as
defined in Rule 165(f) under the Securities Act) of any Merger Transaction or
potential Merger Transaction unless such public announcement is made prior to
the opening or after the close of the regular trading session on the Exchange
for the Shares;
(ii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Seller following any such announcement
that such announcement has been made; and
(iii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Seller with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Seller or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to Seller that such information is true and correct. In addition,
Counterparty shall promptly notify Seller of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 5 above.
(b)Upon the public announcement of any Merger Transaction, without prejudice to
the provisions in Sections 12.2 or 12.3 of the Equity Definitions relating to
the occurrence of a Merger Event or Tender Offer, the provisions set forth in
“Consequences of Acquisition Announcement Events” in Section 1 above or Section
8 below, Seller in its commercially reasonable discretion may treat the
occurrence of such public announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
8.Special Provisions for Acquisition Transaction Announcements.
(a)Without prejudice to the provisions in Sections 12.2 and 12.3 of the Equity
Definitions relating to the occurrence of a Merger Event or Tender Offer, the
provisions set forth in “Consequences of Acquisition Announcement Events” in
Section 1 above or Section 7 above, if an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement and, notwithstanding anything to the contrary herein or
in the Supplemental Confirmation, the Maximum Acceleration Percentage shall be
100% from and after such date.




--------------------------------------------------------------------------------




(b)“Acquisition Transaction Announcement” means (i) the announcement of an event
that, if consummated, would result in an Acquisition Transaction, (ii) an
announcement that Counterparty or any of its subsidiaries has entered into an
agreement, a letter of intent or an understanding designed to result in an
Acquisition Transaction, (iii) the announcement of the intention to solicit or
enter into, or to explore strategic alternatives or other similar undertaking
that may include, an Acquisition Transaction, or (iv) any other announcement or
public statement that in the reasonable judgment of the Calculation Agent may
result in an Acquisition Transaction. For the avoidance of doubt, announcements
as used in the definition of Acquisition Transaction Announcement refer to any
public announcement, whether made by the Issuer or a third party.
(c)“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition, the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and references to “50%” being replaced
by “66%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction, (iv) any
acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Counterparty or
any of its subsidiaries where the aggregate consideration transferable or
receivable by or to Counterparty or its subsidiaries exceeds the Specified
Acquisition Percentage (as specified, with respect to each Transaction, in the
relevant Supplemental Confirmation) of the market capitalization of Counterparty
and (v) any transaction in which Counterparty or its board of directors has a
legal obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
9.Acknowledgments.
(a)    The parties hereto intend for:
(i)each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and
(iv)all payments for, under or in connection with each Transaction, all payments
for the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).
(b)     Counterparty acknowledges that:
(i)    during the term of any Transaction, Seller and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    Seller and its affiliates may also be active in the market for the
Shares other than in connection with hedging activities in relation to any
Transaction;
(iii)    Seller shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of Seller and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and




--------------------------------------------------------------------------------




(v)    each Transaction is a derivatives transaction in which it has granted
Seller an option; Seller may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
10.Amendments to Equity Definitions.
(i)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or such Transaction” at the end of the sentence;
(ii) Section 11.2(c) of the Equity Definitions is hereby amended by (A)
replacing the words “a diluting or concentrative” with “an” in the fifth line
thereof, (B) adding the phrase “or such Transaction” after the words “the
relevant Shares” in the same sentence, (C) deleting the words “dilutive or
concentrative” in the sixth to last line thereof, and (D) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
stock loan rate or liquidity relative to the relevant Shares)”;
(iii)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or the relevant Transaction” at the
end of the sentence;
(iv)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence; and
(v)Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety, (2)
deleting the word “or” immediately preceding subsection (C); (3) replacing in
the penultimate sentence the words “either party” with “the Hedging Party” and
(4) deleting clause (X) in the final sentence.
11.Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
12.Set-off. The parties agree to amend Section 6 of the Agreement by adding a
new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any Equity Contract obligation of X
owed to Y (or any Affiliate of Y) (whether or not matured or contingent and
whether or not arising under the Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any Equity
Contract obligation of Y (or any Affiliate of Y) owed to X (whether or not
matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation). Y will give notice to the other party of any set-off effected under
this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
“Equity Contract” means any transaction or instrument that does not convey to
Seller rights, or the ability to assert claims, that are senior to the rights
and claims of common stockholders in the event of Counterparty’s bankruptcy.
13.Delivery of Shares. Notwithstanding anything to the contrary herein, Seller
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the




--------------------------------------------------------------------------------




aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
14.Share Termination Alternative. If either party would owe the other party any
amount pursuant to Article 12 of the Equity Definitions or Section 6(d)(ii) of
the Agreement (a “Payment Obligation”), then, unless Counterparty makes an
election to the contrary with respect to all or any portion of such Payment
Obligation by giving irrevocable telephonic notice to Seller, confirmed in
writing within one Scheduled Trading Day, no later than 9:30 A.M. New York City
time on the Early Termination Date or date on which the Transaction is
terminated, any such Payment Obligation shall be satisfied by the Share
Termination Alternative (as defined below) provided that (A) unless Seller
elects to have all or any portion of such Payment Obligation satisfied by the
Share Termination Alternative, the Share Termination Alternative shall not apply
in the event of (i) an Insolvency, a Nationalization or a Merger Event, in each
case, in which the Shares have changed into solely cash or solely the right to
receive cash or (ii) an Event of Default in which Counterparty is the Defaulting
Party or a Termination Event in which Counterparty is the Affected Party, which
Event of Default or Termination Event resulted from an event or events within
Counterparty’s control and (B) Counterparty may only so elect if Counterparty
represents and warrants to Seller in writing on the date it notifies Seller of
its election that, as of such date, Counterparty is not aware of any material
non-public information concerning Counterparty or the Shares and is so electing
in good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws. The following provisions shall apply on the Scheduled
Trading Day immediately following the Early Termination Date or date on which
the Transaction is terminated with respect to the Payment Obligation or such
portion of the Payment Obligation for which the Share Termination Alternative
applies (the “Applicable Portion”):


Share Termination Alternative:
Applicable and means (x) if delivery pursuant to the Share Termination
Alternative is owed by Seller, that Seller shall deliver to Counterparty the
Share Termination Delivery Property on the date on which the Payment Obligation
would otherwise be due pursuant to Article 12 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as Seller
may reasonably determine (the “Share Termination Payment Date”), in satisfaction
of the Payment Obligation or the Applicable Portion, as the case may be, and (y)
if delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the Cash Settlement Payment Date were the Early Termination
Date, the Forward Cash Settlement Amount were zero minus the Payment Obligation
(or the Applicable Portion, as the case may be) owed by Counterparty, and
“Shares” as used in Annex A were replaced by “Share Termination Delivery Units”.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

Share Termination Unit Price:
Either (x) the value of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property or (y) an appropriately weighted average of
the values of such property over a valuation period reasonably selected by
Seller following the relevant Early Termination Date or date on which the
Transaction is terminated (the “Share Termination Valuation Period”), at
Seller’s election, in each case such value or average of values to be determined
by the Calculation Agent by commercially reasonable means and notified by the
Calculation Agent to the parties prior to the Share Termination Payment Date.

Share Termination Delivery Unit:
One Share or, if as the result of an Insolvency, Nationalization or Merger
Event, the Shares have changed into other property or the right to receive other
property, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be





--------------------------------------------------------------------------------




received by holders, Seller shall determine the composition of consideration
such holder shall be deemed to have elected to receive in its sole discretion.
Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

15.Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating Loss pursuant to Section 6 of the Agreement Seller
may (but need not) determine losses without reference to actual losses incurred
but based on expected losses assuming a commercially reasonable (including
without limitation with regard to reasonable legal and regulatory guidelines)
risk bid were used to determine loss to avoid awaiting the delay associated with
closing out any hedge or related trading position in a commercially reasonable
manner prior to or promptly following the designation of an Early Termination
Date. Notwithstanding anything to the contrary in Section 6(d)(ii) of the
Agreement, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement will be payable on the day
that notice of the amount payable is effective; provided that if Counterparty
elects to receive or deliver Shares or Share Termination Delivery Units in
accordance with Section 14, such Shares or Share Termination Delivery Units
shall be delivered on the Share Termination Payment Date or Cash Settlement
Payment Date, as applicable.
16.Automatic Termination Provisions. Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Seller or Counterparty if the closing
price of the Shares on the Exchange for any two consecutive Exchange Business
Days during the period from, but excluding, the Trade Date to, and including,
the First Acceleration Date is below such Termination Price, and the second
consecutive Exchange Business Day during such period on which the closing price
of the Shares on the Exchange is below the Termination Price will be the “Early
Termination Date” for purposes of the Agreement.
17.Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC Topic 815-40,
Derivatives and Hedging - Contracts in Entity’s Own Equity as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Share Termination
Delivery Units in respect of the settlement of such Transactions).
18.Claim in Bankruptcy. Seller acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to any Transaction that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Seller’s right to pursue remedies in the event of a breach of Counterparty
of its obligations and agreements with respect to the Transactions outside of
Counterparty’s bankruptcy; provided, further that nothing herein shall limit or
shall be deemed to limit Seller’s rights in respect of any transaction other
than the Transaction.
19.Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Master Confirmation,
any Supplemental Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Master Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, or
Illegality (as defined in the Agreement)).
20.2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that Parts I and III of the Attachment to the terms
of the 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol published by ISDA on July 19, 2013 (“Protocol”) apply to the Agreement
as if the parties had adhered to the Protocol without amendment.




--------------------------------------------------------------------------------




In respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 20 (and references to “such party’s Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into the Agreement”,
(iii) references to “Protocol Covered Agreement” shall be deemed to be
references to the Agreement (and each “Protocol Covered Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Agreement. For the purposes of this Section 20:
(i)Deutsche is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity.
(ii)Deutsche and Counterparty may use a Third Party Service Provider, and each
of Deutsche and Counterparty consents to such use including the communication of
the relevant data in relation to Deutsche and Counterparty to such Third Party
Service Provider for the purposes of the reconciliation services provided by
such entity.
(iii)The Local Business Days for such purposes in relation to Deutsche are New
York and in relation to Counterparty are New York.
(iv)The provisions in this paragraph shall survive the termination of this
Transaction.
(v)The following are the applicable email addresses.
Portfolio Data:        Deutsche: collateral.disputes@db.com
Counterparty: Treasurer@radian.biz
Notice of discrepancy:    Deutsche: collateral.disputes@db.com
Counterparty: Treasurer@radian.biz
Dispute Notice:        Deutsche: collateral.disputes@db.com
Counterparty: Treasurer@radian.biz
21.NFC Representation Protocol. The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this Section 21 (and references to
“the relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into the Agreement”, (iii) references to “Covered Master Agreement”
shall be deemed to be references to the Agreement (and each “Covered Master
Agreement” shall be read accordingly), and (iv) references to “Implementation
Date” shall be deemed to be references to the date of the Agreement.
Counterparty confirms that it enters into the Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Counterparty shall promptly notify Deutsche of any change to its status as a
party making the NFC Representation.
22.Transaction Reporting - Consent for Disclosure of Information.
Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):
(i)to the extent required by, or necessary in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required by, or necessary in order to
comply with, any order, request or directive regarding Disclosure of transaction
and similar information issued by any relevant authority or body or agency
(“Reporting Requirements”); or
(ii)    to and between the other party’s head office, branches or affiliates; to
any person, agent, third party or entity who provides services to such other
party or its head office, branches or affiliates; to a Market; or to any trade
data repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.
“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.
“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.




--------------------------------------------------------------------------------




Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.
This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Confirmation. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.
23.    Governing Law. The Agreement, the Trade Documents and all matters arising
in connection with the Agreement and the Trade Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law). THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
24.    Waiver of Trial by Jury. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THE AGREEMENT, THE TRADE DOCUMENTS OR ANY
TRANSACTION.
25.    Offices.
    
(a)    The Office of Seller for each Transaction is London.
(b)    The Office of Counterparty for each Transaction is: Not Applicable.
26.    Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through DBSI. In addition, all notices, demands and communications of any kind
relating to any Transaction between Deutsche and Counterparty shall be
transmitted exclusively through DBSI.
27.    Calculations, Adjustments and Determinations. All calculations,
adjustments and determinations made by Seller hereunder, whether as Calculation
Agent, as Determining Party or following the occurrence of an Early Termination
Date, shall be made in good faith and in a commercially reasonable manner.
Following any determination, adjustment or calculation by Seller hereunder
(including, without limitation, in its capacity as Calculation Agent), Seller
shall deliver to Counterparty, within five Exchange Business Days after a
written request by Counterparty, a report in a commonly used file format for the
storage and manipulation of financial data (including the methodology, interest
rates, quotations and market data (including volatility) but without disclosing
any proprietary or confidential models or other proprietary or confidential
information) displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be.
28.    Counterparts.    This Master Confirmation may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Master Confirmation by signing and delivering
one or more counterparts.
29.     Condition to Effectiveness. In the event the sale of Counterparty’s
5.250% Senior Notes due 2020 (the “Senior Notes”) is not consummated with the
underwriters thereof for any reason by the close of business in New York on June
19, 2015 (or such later date as agreed upon by the parties) (June 19, 2015 or
such later date as agreed upon being the “Early Unwind Date”), the Transaction
entered into on June 18, 2015 shall automatically terminate (the “Early Unwind”)
on the Early Unwind Date and (a) such Transaction and all of the respective
rights and obligations of Seller and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with such Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Seller, on
the first Exchange Business Day after the Early Unwind Date, any Shares
purchased by Seller or one or more of its affiliates in connection with such
Transaction for a purchase price equal to the price paid by Seller and/or its
affiliates for such Shares, and reimburse the cost of derivatives and other
hedging activities entered into by Seller or one or more of its affiliates and
any other losses incurred by Seller, in connection with such Transaction and
termination thereof, including the unwind of Seller’s hedging activities. Such
amounts shall be paid in immediately available funds on the first Exchange
Business Day after the Early Unwind Date. Seller and Counterparty represent and
acknowledge to the other that, subject to the proviso included in the second
preceding sentence, upon an Early Unwind, all obligations with respect to such
Transaction shall be deemed fully and finally discharged. Counterparty




--------------------------------------------------------------------------------




shall so notify Seller (i) immediately upon consummation of the Senior Notes
sale, or (ii) by 4:00 p.m. New York time on the Early Unwind Date if the Senior
Notes sale has not been consummated prior to such time.
Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Seller) correctly sets forth the terms of the agreement between
Seller and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Seller.
Yours faithfully,


DEUTSCHE BANK AG, LONDON BRANCH
By: /s/ Lars Kestner
Name:    Lars Kestner
Title:    Attorney in Fact




By: /s/ Andrew Yaeger
Name:    Andrew Yaeger
Title:    Manageing Director


DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction
By: /s/ Lars Kestner
Name:    Lars Kestner
Title:    Managing Director




By: /s/ Paul Stowell
Name:    Paul Stowell
Title:    Managing Director


Agreed and Accepted By:
RADIAN GROUP INC.
By: /s/ J. Franklin Hall
Name:    J. Franklin Hall
Title:    Executive Vice President and Chief Financial Officer




Chairman of the Supervisory Board: Dr. Paul Achleitner.


 Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.


Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin - Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.







--------------------------------------------------------------------------------




SCHEDULE A

--------------------------------------------------------------------------------

Deutsche Bank


Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London EC2N 2DB
Telephone: 44 20 7545 8000


c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500
Internal Reference: 639313
SUPPLEMENTAL CONFIRMATION
To:
Radian Group Inc.
1601 Market Street
Philadelphia, PA 19103
Subject:
Accelerated Stock Buyback
Date:
[ ]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Deutsche Bank AG, London
Branch (“Seller” or “Deutsche”), with Deutsche Bank Securities Inc. acting as
agent, and Radian Group Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Seller and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of June 18, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:  
Trade Date:
[ ]
 
Calculation Period Start Date:
[ ]
Forward Price Adjustment Amount:
USD[ ]
 
Scheduled Termination Date:
[ ]
 
Maximum Acceleration Percentage:
[ ]
 
First Acceleration Date:
[ ]
 
Prepayment Amount:
USD[ ]
 
Prepayment Date:
[ ]
 
Initial Share Delivery Dates:
[ ]
 
Initial Shares:
[ ] Shares; provided that if, in connection with the Transaction, on any Initial
Share Delivery Date, Seller is unable to borrow a number of Shares equal to the
relevant Initial Shares for delivery to Counterparty at a borrow cost not
greater than the Initial Stock Loan Rate, the Initial Shares to be delivered on
such Initial Share Delivery Date shall be reduced to such number of Shares that
Seller is able to so borrow, and the remaining Initial Shares with respect to
such Initial Share Delivery Date shall be delivered as promptly as practicable
thereafter
 
Ordinary Dividend Amount:
USD[ ]
 
Scheduled Ex-Dividend Dates:
[ ]
 





--------------------------------------------------------------------------------




Termination Price:
USD[ ]
 
Additional Relevant Days:
The [ ] Exchange Business Day(s) immediately following the Calculation Period.
 
Specified Acquisition Percentage
[ ]
 
Acceleration Notice Deadline:
[ ]
 

3.    Counterparty represents and warrants to Seller that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
5.    Each party hereby acknowledges and repeats the representations, warranties
and covenants made by such party in the Master Confirmation.
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Seller) correctly sets forth the terms of the agreement between
Seller and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Seller.
Yours faithfully,


DEUTSCHE BANK AG, LONDON BRANCH
By: ______________________________
Name:    
Title:    




By: ______________________________
Name:    
Title:    


DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction
By: ______________________________
Name:    
Title:    




By: ______________________________
Name:    
Title:    


Agreed and Accepted By:
RADIAN GROUP INC.
By:        
Name:    
Title:    




--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Seller in
writing on the date it notifies Seller of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.



Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.



Settlement Valuation Period:
A number of Scheduled Trading Days selected by Seller in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the




--------------------------------------------------------------------------------




Forward Cash Settlement Amount, with such Shares’ value based on the value
thereof to Seller (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent.


3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by Seller (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Seller, in such quantities as Seller shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Seller;
(c)    as of or prior to the date of delivery, Seller and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Seller, in its discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Seller in connection with the public resale of
the Registered Settlement Shares by Seller substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to Seller, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Seller
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to Seller (or any
affiliate of Seller designated by Seller) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
(b)    as of or prior to the date of delivery, Seller and any potential
purchaser of any such shares from Seller (or any affiliate of Seller designated
by Seller) identified by Seller shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Seller (or any affiliate of Seller
designated by Seller) in connection with the private placement of such shares by
Counterparty to Seller (or any such affiliate) and the private resale of such
shares by Seller (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Seller, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Seller and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all fees and expenses of Seller (or an affiliate thereof) in connection with
such resale, including all fees and expenses of counsel for Seller, and shall
contain representations, warranties, covenants and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; and
(d)    in connection with the private placement of such shares by Counterparty
to Seller (or any such affiliate) and the private resale of such shares by
Seller (or any such affiliate), Counterparty shall, if so requested by Seller,
prepare, in cooperation with Seller, a private placement memorandum in form and
substance reasonably satisfactory to Seller.
5.    Seller, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Seller pursuant to




--------------------------------------------------------------------------------




paragraph 6 below commencing on the Cash Settlement Payment Date and continuing
until the date on which the aggregate Net Proceeds (as such term is defined
below) of such sales, as determined by Seller, is equal to the absolute value of
the Forward Cash Settlement Amount (such date, the “Final Resale Date”). If the
proceeds of any sale(s) made by Seller, the Selling Agent or any underwriter(s),
net of any fees and commissions (including, without limitation, underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with carrying charges and expenses incurred
in connection with the offer and sale of the Shares (including, but without
limitation to, the covering of any over-allotment or short position (syndicate
or otherwise)) (the “Net Proceeds”) exceed the absolute value of the Forward
Cash Settlement Amount, Seller will refund, in USD, such excess to Counterparty
on the date that is three (3) Currency Business Days following the Final Resale
Date, and, if any portion of the Settlement Shares remains unsold, Seller shall
return to Counterparty on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Seller, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Seller additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Seller in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Seller further Makewhole Shares until such Shortfall has been
reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
A - B
Where
A = the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.


“Reserved Shares” means initially, 21,627,409 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.




--------------------------------------------------------------------------------




Deutsche Bank    


Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005


Tel 212 250 2500




Radian Group Inc.
1601 Market Street
Philadelphia, PA 19103


Dear Valued Client,


As you may know, FINRA and certain NYSE exchanges have adopted a substantially
identical Rule 5320 (the “Rule”) to consolidate, update and simplify existing
rules relating to customer priority, parity and precedence. We provide this
letter to provide you with information regarding certain DBSI trading practices
in relation to the Rule.


Subject to our best execution obligations and rules relating to customer
priority, parity and precedence, your open orders may not receive priority over
principal orders handled by DBSI, unless you instruct us in writing to the
contrary. There are various instances in which your orders may be handled in
this manner. For instance, where we have committed capital in connection with
market making activities and we have taken on as principal the risk of such
position, we may trade entirely or partially out of our risk at prices which
could satisfy your orders. Or, we may engage in bona-fide hedging activities at
prices that may satisfy your orders.


There may be other cases in which your orders may be handled in this manner. For
instance, where we use trading algorithms to execute principal orders, the
algorithm may execute these orders at prices which could satisfy your open
orders, for reasons having nothing to do with whether the orders were principal
orders or customer orders (e.g. time of order entry, specific algorithm
strategy, order parameters such as urgency of execution, or any combination of
these). Likewise, in instances in which you instruct us to use our discretion in
executing your order (for example, your instruction to work the order over the
course of the day or subject to other parameters), we may execute principal
orders at prices that would satisfy your orders.


In the event that you object to the practices described in this letter, please
email us at Rule.5320@db.com (with a period between “Rule” and “5320”) so that
DBSI may act in accordance with such instruction. For the avoidance of doubt, if
you so choose, you may instruct DBSI not to trade on a principal basis at prices
that would satisfy your open orders being handled by the relevant trading unit.
We may, however, take such an instruction into account when setting pricing
terms for your transactions.


Finally, please note that DBSI has significant controls designed to prevent our
trading units from obtaining knowledge of customer orders handled by other
trading units. As such, subject to applicable rules, DBSI trading units other
than the unit handling your order may trade on a principal basis at prices that
would satisfy your order, even if you provide us with the instruction described
in the preceding paragraph.


If you have any questions on the information in this letter, please do not
hesitate to let us know. We seek to continue to earn your trust and business.


